PER CURIAM.
The plaintiff below appeals from an adverse judgment in an action brought on a bailment contract, and contends the court erred (1) in directing a verdict for the defendant and (2) in excluding certain proffered testimony. We find those contentions to be without merit and affirm.
The subject of the alleged bailment was a boat moored to a dock in defendant’s boatyard. There was no “complete delivery” to the defendant, essential to a bailment, because for some two weeks prior to the time the boat sank the plaintiff-owner had placed it in possession and control of an employee to prepare it for sale, and, after him, in the possession and control of the crew of a prospective purchaser, consisting of a captain, engineer, and another employee. No breach of duty by the defendant was established. See Dunwoody v. Saunders, 50 Fla. 202, 39 So. 965; Coombs v. Rice, 64 Fla. 202, 59 So. 958; Stegemann v. Miami Beach Boat Slips, Inc., 5 Cir. 1954, 213 F.2d 561, 565. As to the remaining contention, relating to exclusion of evidence, the error if any was harmless.
No reversible error having been made to appear, the judgment appealed from is hereby affirmed.
Affirmed.